Citation Nr: 1615983	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-13 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disability for a right knee disability, prior to April 27, 2009 and subsequent to May 31, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to November 1969.  The Board notes that this was originally a period of active duty for training (ACDUTRA) during which the Veteran sustained an injury to his right knee. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection and assigned a 10 percent evaluation for the Veteran's right knee disability, based on limitation of flexion.  For the month of May 2009, a temporary total evaluation was in effect.  A 10 percent evaluation for the Veteran's right knee disability based on limitation of flexion was assigned thereafter.  The Veteran timely appealed the initial ratings assigned.

In a January 2015 decision, the Board denied an increased rating for the period prior to April 27, 2009 and after May 31, 2009.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In November 2015, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issue for readjudication. 

Pursuant to the JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Initially, the JMR found that the Board had erred in not addressing whether the medical evidence upon which it relied addressed functional loss due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Veteran reported at a March 2009 VA examination that he experienced flare-ups that were "activity dependent."  At a May 2012 VA examination, the Veteran again reported that he experienced flare-ups.  The JMR noted that the Board did not consider such evidence, or whether the evidence was sufficient for it to determine whether a higher rating was warranted based on such.  In addition, the JMR found that the Board failed to address certain evidence favorable to the Veteran, and that it erred when it found that Diagnostic Code 5258 was not applicable in the Veteran's case.  Therefore, the JMR determined that the Board provided an inadequate statement of reasons and bases.  

Likewise, the JMR found that a remand was necessary because the Board failed to discuss evidence in the record which suggested a worsening of the Veteran's right knee condition.  Specifically, in a November 2013 VA treatment note, the Veteran complained of increased pain in his right knee and a constant throbbing.  He also was noted to have a limping gait.  In a March 25, 2014 VA treatment note, the Veteran was noted to have right knee stiffness and "gait difficulty."  

The JMR noted that, because the medical evidence reflected an increase in symptomatology since the May 2012 VA medical opinion, VA's duty to provide the Veteran with another medical examination was triggered and the Board erred in not ensuring such.  Therefore, the Board finds that a new VA examination is necessary to address the severity of the Veteran's service-connected right knee disability.

Moreover, in light of the need to remand, the AOJ should obtain any current VA treatment records from March 2014 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from March 2014 to the present.  

2.  Arrange for the Veteran to undergo VA orthopedic examination to assess the severity his right knee disability.  

3.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).


